Citation Nr: 1410252	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for metastic transitional cell carcinoma, claimed as due to herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1963 to June 1966.  The Veteran died in November 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2014 VA Form 9, the appellant requested a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in a January 2014 VA Form 9, the appellant requested a Board hearing at the local VA office.  (In a prior, March 2013 VA Form 9, substantive appeal, the appellant had indicated that she did not want a Board hearing.)  Because she is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing (or a videoconference hearing in the alternative if she so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


